Citation Nr: 1027292	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-37 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a respiratory 
disability, to include as due to exposure to chromium.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from February 2004 to May 2005 
with service in Afghanistan.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which, in pertinent 
part, denied entitlement to service connection for a right 
shoulder disability, left and right knee disabilities and a 
respiratory condition.

The Veteran did not submit a timely substantive appeal after the 
RO issued its June 2007 statement of the case (SOC).  The RO has, 
however, certified the issues listed on the front page of this 
decision as being on appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the filing of a 
substantive appeal is not a jurisdictional requirement, that the 
filing of a timely substantive appeal may be waived, and that 
where the RO takes actions to indicate that such filing has been 
waived (for instance by certifying the appeal), the Board has 
jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. 
App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 
557-58 (2003).  In this case, a Form 9 was received by the RO in 
May 2008, almost a year after the issuance of the June 2007 SOC, 
but there is no evidence that the RO closed the appeal and the RO 
certified the appeal to the Board.  Accordingly, a timely 
substantive appeal is not required.

The issues of service connection for a right knee disability and 
service connection for a respiratory disability, to include as 
due to exposure to chromium, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have a current right shoulder 
disability.

2.  The Veteran has a current left knee disability, which is 
etiologically related to an in-service injury.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  A left knee disability was incurred in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) defined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  With regard to the claim 
for service connection for neuromuscular sensitivity, noise 
sensitivity, chronic stress and depression, in view of the 
Board's favorable decision, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.  

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In October 2005, July 2006 and June 2008 letters, the RO notified 
the Veteran of the evidence needed to substantiate his claims for 
service connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims in a 
March 2006 letter.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim, as was done here.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Some of the notice in this case was provided after 
the initial adjudication.  The timing deficiency was cured by 
issuance of supplemental statements of the case after the notice 
was provided.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private treatment records.  In addition, the Veteran was afforded 
VA examinations for his right shoulder, right knee and left knee 
in November 2005 and July 2008.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

VA is authorized to pay compensation to any Persian Gulf Veteran 
suffering from a chronic disability resulting from an undiagnosed 
illness or combination of undiagnosed illnesses.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317(a) (2009).  A Persian Gulf 
Veteran is a veteran who served on active d service in the 
Southwest Asia theater of operations during the Persian Gulf War.  
The Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the air space above these locations.  38 C.F.R. 
§ 3.317(d)(1)-(2) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Right Shoulder Disability

The Veteran contends that he developed right shoulder pain as a 
result of combat in Afghanistan and lifting heavy combat engineer 
equipment.  He also contends that he has bilateral shoulder pain 
due to an undiagnosed illness.

Service treatment records are negative for any complaints, 
treatment or diagnosis of a right shoulder condition.  However, 
the Veteran's DD-214 indicates that he served as a combat 
engineer for one year and seven months.  Thus, the Board finds 
that the conditions of his service are consistent with his 
reports of lifting heavy combat engineer equipment.  38 U.S.C.A. 
§ 5104(a).  

During a November 2005 VA examination, the Veteran denied any 
problems with his right shoulder.  Physical examination of the 
right shoulder was unremarkable.  

During a July 2008 VA examination, the Veteran complained of 
bilateral shoulder pain due to an undiagnosed illness.  Physical 
examination showed limited range of motion, but X-rays were 
normal.  The examiner opined that the Veteran's symptoms were 
less likely than not associated with any syndrome and were more 
likely than not a strain to the shoulder, without indicating 
which shoulder he was referring to, but he also indicated that he 
was unable to provide a definitive diagnosis for either shoulder 
and that he would refer to orthopedics for it.  

During a September 2008 orthopedic consultation, the Veteran 
reported that he was not experiencing pain in either shoulder 
joint.  He was able to flex his arms to 170 degrees and abduct 
the right arm to approximately 160 degrees.  He did not have 
winging of the scapula, and he had good internal and external 
rotation.  He was also able to externally rotate to approximately 
80 degrees.  X-rays showed a slight drooping of the scapula at 
the AC joint.  The glenohumeral space and the subacromial space 
appeared normal.  No right shoulder disability was diagnosed.  

Treatment records from Select Therapy dated from December 2008 to 
January 2009 are completely negative for any complaints or 
findings related to the right shoulder.  

There is no other post-service medical evidence of record, VA or 
private, showing that the Veteran has a current diagnosis of a 
right shoulder disability.

While the July 2008 VA examiner noted the Veteran's complaints of 
right shoulder pain, the examiner identified no underlying 
disability.  There are no other findings of an underlying right 
shoulder disability in the record.  Pain without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a "disability" for which service connection may be granted).  
Sanchez-Benitez v. West, 13 Vet App 282 (1999).

The July 2008 complaint was also not duplicated anywhere else in 
the record; hence, it could not serve to demonstrate a continuity 
of symptomatology between a current disability and service.  As 
noted above, he denied any problems with his right shoulder 
during VA examination in November 2005.  He reported bilateral 
shoulder pain on examination in July 2008, but just two months 
later during an orthopedic consultation in September 2008, he 
again denied any problems with his right shoulder.  He also 
failed to report any problems related to his right shoulder 
during treatment at Select Therapy from December 2008 to January 
2009.  

VA outpatient treatment records from the VA Medical Center in St. 
Cloud, Minnesota dated from August 2005 to January 2009 are also 
negative for complaints related to the Veteran's right shoulder.  
In fact, the only time the Veteran reported a problem with his 
right shoulder was in connection with his claim for VA benefits.  
The contemporaneous records are more probative than the 
statements made by the Veteran during the course of his pursuit 
of VA benefits.

Accordingly, the Board must conclude that the preponderance of 
the evidence is against finding that the Veteran has a current 
right shoulder disability.

The Veteran reported in his claim for benefits that he had 
service in what the claim form referred to as "the Gulf War."  
The Veteran's report was an apparent reference to his service in 
Afghanistan, since service department records show no foreign 
service outside of Afghanistan.  The Veteran had no reported 
service in the Southwest Asia theater of operations.  He is; 
therefore, not eligible for service connection on the basis of 
the presumptions afforded Persian Gulf veterans with undiagnosed 
illnesses.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

Left Knee Disability

The Veteran contends that he has a left knee disability which 
developed during active duty in Afghanistan, as a result of 
lifting heavy gear and jumping from a five ton truck on a daily 
basis.  

Service treatment records are negative for any complaints, 
treatment or diagnosis of a left knee condition.  However, the 
Veteran's DD-214 indicates that he served as a combat engineer 
for one year and seven months.  Thus, the Board finds that the 
conditions of his service are consistent with his reports of 
lifting heavy equipment and jumping from trucks.  38 U.S.C.A. 
§ 5104(a).  

The post-service medical evidence of record shows that the 
Veteran has a current left knee disability.  During VA 
examination in November 2005, the Veteran complained of left knee 
pain which started at the end of his tour of duty in Afghanistan.  

On physical examination, he was able to fully extend and flex the 
knee, and there was no anterior drawer laxity or valgus varus 
laxity with stress and no decrease of range of motion with 
repetitive motion.  There was also no pain with palpation to the 
joint line.  The examiner's assessment was history of knee pain 
while in the military, but no diagnosis of a chronic underlying 
disability was made.  

During the VA examination in July 2008, he complained of soreness 
in both knees with inactivity and after activity and pain to the 
knee cap.  He reported that while on active duty he was standing 
on the left knee when he fell down and felt as if the knee cap 
had popped out of place and gone back in.  He had residual 
soreness for several weeks.  Physical examination and X-rays of 
the knees were normal.  The examiner opined that the Veteran's 
symptoms were more likely than not patellofemoral syndrome, but 
he was unable to provide a definitive diagnosis and that would 
refer the Veteran for an orthopedic evaluation.

The October 2008 orthopedic note shows that the Veteran reported 
no history of a distinct injury to the left knee and indicated 
that his knee was not bothersome at all.  However, the examiner 
noted that a September 2008 MRI showed mild grade two inter-
meniscal tears of the posterior horn medial meniscus as well as 
the anterior and posterior horns of the lateral meniscus.  The 
examiner noted a probable partial tear of the proximal anterior 
cruciate ligament (ACL) with moderate joint effusion.  The 
examiner's final assessment was left knee pain with MRI evidence 
of meniscal tear.

The Veteran has reported problems with his left knee in service, 
and the conditions of his service are consistent with his reports 
of lifting heavy equipment and jumping from trucks.  Furthermore, 
the evidence shows that the Veteran has received treatment for 
his left knee since shortly after his discharge in 2005, and that 
he has a current disability, most likely a meniscal tear of the 
left knee.  

The Veteran's statements along with the medical evidence of 
record provide competent and credible evidence of a left knee 
injury during active duty and a continuity of symptoms since.  
The evidence provides a sufficient basis for establishing service 
connection.  Davidson, Jandreau, Barr.  The Board also notes that 
there is no evidence of any intercurrent post-service injury, or 
medical opinion against the claim.  Resolving reasonable doubt in 
the appellant's favor, the claim is granted.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left knee disability is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2009).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has a right knee disability which 
developed during active duty in Afghanistan, as a result of 
lifting heavy combat engineer equipment.  See September 2005 
Claim.

Service treatment records are negative for any complaints, 
treatment or diagnosis of a right knee condition.  However, as 
noted above, the Veteran's DD-214 indicates that he served as a 
combat engineer for one year and seven months.  Thus, the Board 
finds that the conditions of his service are consistent with his 
reports of lifting heavy equipment during his tour of duty in 
Afghanistan.  38 U.S.C.A. § 5104(a).  

On VA examination in November 2005, he reported that his right 
knee began to bother him at the time of his arrival in 
Afghanistan, but that he did not seek medical attention for it 
and that he was not taking any medication for it.  On physical 
examination, he was able to fully extend and flex the knee, and 
there was no anterior drawer laxity or valgus varus laxity with 
stress and no decrease of range of motion with repetitive motion.  
There was also no pain with palpation to the joint line.  The 
examiner's assessment was history of knee pain while in the 
military, but no diagnosis of a chronic underlying disability was 
made.  

During VA examination in July 2008, he complained of soreness in 
both knees with inactivity and after activity and pain to the 
knee cap.  Physical examination and X-rays of the knees were 
normal.  The examiner opined that the Veteran's symptoms were 
more likely than not patellofemoral syndrome to the knees, but he 
also indicated that he was unable to provide a definitive 
diagnosis for either knee and that he would refer the Veteran for 
an orthopedic evaluation.  Due to the indeterminate nature of the 
examiner's findings, the Board finds that the opinion lacks 
probative value.

The October 2008 orthopedic note discusses the Veteran's left 
knee, but his right knee is not mentioned.  It thus appears that 
the Veteran did not receive the orthopedic evaluation recommended 
by the July 2008 examiner.

The Veteran has reported problems with his right knee since 
service, and as noted above, the conditions of his service are 
consistent with his reports of lifting heavy equipment and 
jumping from trucks in service.  However, it is unclear whether 
there is an underlying right knee disability.  

Accordingly, the Board finds that an examination and opinion are 
needed to determine whether the Veteran has a current right knee 
disability related to service.  38 U.S.C.A. § 5103A(d) (West 
2002).

The Veteran contends that while serving on active duty in 
Afghanistan, he was exposed to chromium, resulting in the 
development of a chronic respiratory disability.

Service treatment records are negative for any evidence of 
exposure to chromium or any evidence of complaints, treatment or 
diagnosis of a respiratory disability.  However, during his 
January 2005 post-deployment medical assessment, the Veteran 
reported incurring a chronic cough and being exposed to multiple 
environmental toxins, such as smoke, fuel and exhaust.

Post-service treatment records show diagnoses of chronic 
obstructive pulmonary disease (COPD), asthma and sinusitis soon 
after his discharge from active duty. VA outpatient treatment 
records show that the Veteran has been diagnosed as having 
sinusitis, related to breathing problems.

Accordingly, in its May 2009 remand, the Board directed the AOJ 
to schedule the Veteran for an examination to determine whether 
any of these conditions are etiologically related to service, 
including exposure to chromium.  In accordance with a May 2009 
BVA remand, an examination was scheduled for October 2009.  The 
Veteran did not appear for the scheduled examination.  However, 
in a June 2010 letter, the Veteran's mother indicated that the 
Veteran did not appear for his scheduled examination in October 
2009 because he was training with the Army Reserves at Liggett 
Army Base in California, from August 2009 to September 2009, and 
residing at Camp Atterbury in Indiana in October 2009, in 
preparation for an upcoming deployment to Kuwait and Iraq in 
November 2009.  She also indicated that the Veteran and his wife 
moved together from one city in Minnesota to another in July 
2009, but that while he was stationed in California, his wife 
initiated divorce proceedings against him, requiring him to move 
out of the house he was sharing with his wife and into his 
mother's residence in October 2009, prior to his deployment.  
According to the Veteran's mother, the confusion surrounding the 
Veteran's divorce proceedings, his moves and his deployment, 
caused any mail that arrived at her house for the Veteran in 
September 2009, including the notification of the VA examination, 
was misplaced.  See June 2010 letter from Veteran's mother.

The Board finds that the Veteran has demonstrated good cause for 
his failure to report for the October 2009 examination in 
accordance with the provisions of 38 C.F.R. § 3.655, and his 
motion to reschedule his VA examination is granted.  

The Veteran is hereby notified that it is his responsibility to 
report for the examinations and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

The Board also notes that in its May 2009 remand, it directed the 
AOJ to contact the service department and ask for verification of 
the Veteran's contended exposure to chromium.  The originating 
agency has not complied with this remand directive, likely 
because the Veteran did not report for his examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should contact the 
service department and ask for 
verification of the Veteran's contended 
exposure to chromium.  The Veteran should 
be asked to provide any additional 
information that is necessary for 
meaningful research.

2.  Arrange for the Veteran to be examined 
by a physician with appropriate expertise 
to determine the nature and etiology of 
any current respiratory disorders.  The 
examiner should review the claims folder, 
and acknowledge such review in the 
examination report or in an addendum.

The examiner should determine whether the 
Veteran has COPD, sinusitis, asthma, or 
any other chronic respiratory disorder.  
If the Veteran is found to have a chronic 
respiratory disability, the examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent 
probability or more) that it is related to 
any incident of service during the 
Veteran's active duty, including exposure 
to chromium or other environmental toxins.  

The examiner is advised that the Veteran 
is competent to report in-service injuries 
and symptoms and that his report of 
history must be considered.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  

3.  The Veteran should also be afforded an 
examination to determine whether he has a 
right knee disability as a result of a 
disease or injury in service.  The 
examiner should review the claims folder, 
and acknowledge such review in the 
examination report or in an addendum.

The examiner is advised that the Veteran 
is competent to report in-service injuries 
and symptoms and that his report of 
history must be considered.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or more) that any 
current right knee disability is the 
result of a disease or injury in service.  

4.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued before the case 
is returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


